UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 ZETA GLOBAL CORP.,                                           :
                                              Plaintiff,      :
                                                              :     20 Civ. 3951 (LGS)
                            -against-                         :
                                                              :   OPINION AND ORDER
 MAROPOST MARKETING CLOUD, INC.,                              :
                                              Defendant. :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        In this contract dispute, Plaintiff alleges breach of a non-solicitation provision in an

agreement between its predecessor and Defendant. Defendant brings this partial motion to

dismiss certain causes of action in the Complaint for failure to state a claim on the ground that a

forum selection clause in the agreement requires disputes arising in connection with the

agreement to be adjudicated in Toronto. The parties dispute whether (1) that clause is

mandatory, thus requiring dismissal of Plaintiff’s claims in this forum and (2) whether it applies

to Plaintiff, who is not the original signatory to the agreement. For the reasons stated below,

Defendant’s motion is granted.

I.      BACKGROUND

        The following facts are taken from the Complaint and are assumed to be true for

purposes of this motion. See R.M. Bacon, LLC v. Saint-Gobain Performance Plastics Corp., 959

F.3d 509, 512 (2d Cir. 2020).

        Plaintiff is a Delaware corporation headquartered in New York City. Defendant is a

Canadian corporation headquartered in Toronto. Both Plaintiff and Defendant provide digital

marketing services. In 2017, Defendant entered into a Master Service Agreement (the

“Agreement”) with IgnitionOne, Inc. The Agreement contains a non-solicitation provision:
       Non-Solicitation of Customers and Employees. During the Term and for the
       one-year period thereafter, Maropost agrees not to: (a) directly or indirectly
       solicit or otherwise provide the Services to any customer of IgnitionOne that it
       is presently providing Services to or that it has provided Services to in the past
       six (6) months[.]

The Agreement also contains a choice of law clause, which specifies that it “is governed by the

laws of the Province of Ontario Canada.” The Agreement also contains a forum selection clause:

       All disputes arising out of or in connection with this Agreement shall be referred to
       and finally resolved under the laws of Ontario and in Toronto, Ontario.
       [Emphasis added.]

       In November 2019, IgnitionOne filed for a general assignment for the benefit of

creditors, pursuant to which it transferred the Agreement to Asset Recovery Associates, LLC

(“Asset Recovery”). Asset Recovery subsequently entered into an asset purchase agreement

(“Asset Purchase Agreement”) with Plaintiff, which included a sale of Asset Recovery’s interest

in the Agreement. Asset Recovery and Plaintiff also entered into an assignment and assumption

agreement (“Assignment Agreement”), pursuant to which Asset Recovery assigned to Plaintiff

all of IgnitionOne’s rights, title and interest in and to the Agreement.

       The Complaint alleges that Plaintiff acquired IgnitionOne’s clients through its purchase

of IgnitionOne’s assets via Asset Recovery, and that Defendant has solicited business from at

least two of those clients in violation of the Agreement’s non-solicitation provision. The

Complaint alleges causes of action for breach of contract, tortious interference with a contractual

relationship and declaratory judgment (collectively, the “Contract Claims”). The Complaint also

asserts three patent infringement claims not at issue in this motion.

II.    STANDARD

        “[T]he appropriate way to enforce a forum-selection clause pointing to a state or foreign

forum is through the doctrine of forum non conveniens.” Atl. Marine Const. Co., Inc. v. U.S.

                                                  2
Dist. Ct. for W. Dist. of Texas, 571 U.S. 49, 60 (2013); accord Allianz Glob. Invs. GmbH v. Bank

of Am. Corp., 463 F. Supp. 3d 409, 435 (S.D.N.Y. 2020). Enforcement of a forum selection

clause is governed by a four-part test:

       (1) whether the clause was reasonably communicated to the party resisting
       enforcement; (2) whether the clause is mandatory or permissive, i.e., whether the
       parties are required to bring any dispute to the designated forum or simply
       permitted to do so; and (3) whether the claims and parties involved in the suit are
       subject to the forum selection clause. If the forum clause was communicated to
       the resisting party, has mandatory force and covers the claims and parties
       involved in the dispute, it is presumptively enforceable. A party can overcome this
       presumption only by (4) making a sufficiently strong showing that enforcement
       would be unreasonable or unjust, or that the clause was invalid for such reasons as
       fraud or overreaching.

Martinez v. Bloomberg LP, 740 F.3d 211, 217 (2d Cir. 2014) (alterations, quotation marks and

citations omitted); accord Allianz, 463 F. Supp. 3d at 435. Where, as here, an agreement

contains a choice of law clause and a forum selection clause, interpretation of the forum

selection clause is governed by the parties’ chosen body of law, while enforceability of the forum

selection clause is governed by federal common law. Martinez, 740 F.3d at 217; accord NuMSP,

LLC v. St. Etienne, 462 F. Supp. 3d 330, 342 (S.D.N.Y. 2020). Steps one and four of the

Martinez analysis involve enforceability of a forum selection clause, whereas steps two and three

of that analysis involve questions of interpretation. Martinez, 740 F.3d at 217. So a court should

“normally apply the body of law selected in an otherwise valid choice-of-law clause” to the step-

two question of whether a forum selection clause is mandatory. Id. at 217-18; accord

DataCatalyst, LLC v. Infoverity, LLC, No. 20 Civ. 310, 2020 WL 1272199, at *2 (S.D.N.Y. Mar.

17, 2020).

       In deciding a motion to dismiss for forum non conveniens based on a forum selection

clause, a district court typically relies on pleadings and affidavits, but cannot resolve any

disputed material fact in the movant’s favor unless an evidentiary hearing is held. See Martinez,
                                                  3
740 F.3d at 216–17; accord Fagbeyiro v. Schmitt-Sussman Enterprises, Inc., No. 17 Civ. 7056,

2018 WL 4681611, at *2 (S.D.N.Y. Sept. 28, 2018). The parties here did not request an

evidentiary hearing and relied solely on the pleadings and affidavits. Because the parties’

submissions and arguments do not raise any factual disputes, no evidentiary hearing is needed.

III.      DISCUSSION

          Plaintiff does not dispute step one of the Martinez analysis -- that the forum selection

clause was reasonably communicated to Plaintiff (the party resisting enforcement). Nor does

Plaintiff argue at step four of the analysis that enforcement of the clause would be unreasonable

or unjust, or that the clause was invalid due to fraud or overreaching. See Martinez, 740 F.3d at

217.

       A. Whether the Forum Selection Clause is Mandatory

          The parties first dispute whether the forum selection clause is mandatory or permissive

(step two of the Martinez analysis), and thus whether the Contract Claims must be dismissed

because they can proceed only in Toronto. As discussed above, the law of Ontario, Canada,

governs this interpretive question in accordance with the Agreement’s choice of law clause. But

the parties largely address this question by reference to federal precedent and general principles

of contract interpretation. Accordingly, the Court evaluates the forum selection clause with

reference to the law on which the parties rely. See Phillips v. Audio Active Ltd., 494 F.3d 378,

386 (2d Cir. 2007) (where parties did not meaningfully construe forum selection clause under

English law, despite choice of law clause to that effect in contract, “assum[ing] from the parties’

briefing that they do not rely on any distinctive features of English law and apply[ing] general

contract law principles and federal precedents to discern the meaning and scope of the forum

clause”); accord Baker-Rhett v. Aspiro AB, 324 F. Supp. 3d 407, 418 n.4 (S.D.N.Y. 2018); see

                                                   4
also Exp.-Imp. Bank of U.S. v. Hi-Films S.A. de C.V., No. 09 Civ. 3573, 2010 WL 3743826, at *5

n.2 (S.D.N.Y. Sept. 24, 2010) (collecting cases, stating that where “the parties rely on federal

precedent rather than the law cited in their choice of law provision,” a court is free to apply that

precedent “to discern the meaning and scope of the forum clause”).

       The forum selection clause is mandatory by its express and unambiguous terms,

specifying that “[a]ll disputes arising out of or in connection with this Agreement shall be

referred to and finally resolved under the laws of Ontario and in Toronto, Ontario.” A court in

this district, applying Ontario law to substantially similar language -- “Licensee hereby agrees

that any claim or action brought by the Licensee shall be commenced in the courts of the

Province of Ontario, Canada” -- concluded that provision “ma[de] Ontario jurisdiction exclusive

for any lawsuit brought by the licensee.” Sick Kids (Need) Involved People of New York, Inc. v.

1561599 Ontario, Inc., No. 15 Civ. 3756, 2015 WL 5672042, at *3 (S.D.N.Y. Sept. 25, 2015)

(emphases added); see also Novak v. Tucows, Inc., No. 06 Civ. 1909, 2007 WL 922306, at *9

(E.D.N.Y. Mar. 26, 2007) (holding clause providing that “any action relating to this agreement

must be brought in Ontario,” in agreement subject to Ontarian law, plainly required disputes to

be brought in Ontario), aff’d, 330 F. App’x 204 (2d Cir. 2009); cf. Starkey v. G Adventures, Inc.,

796 F.3d 193, 197 (2d Cir. 2015) (accepting parties’ stipulation that a forum selection clause

stating that “any and all disputes” would be subject to the “exclusive jurisdiction of the Ontario

and Canadian courts” was mandatory).

       The same reasoning applies to the forum selection clause here, which states that all

disputes arising out of the Agreement “shall” be resolved “in Toronto, Ontario.” It is well

established in this Circuit that where the mandatory term “shall” is coupled with language

granting jurisdiction in one forum without the possibility of another forum, the resulting forum

                                                  5
selection clause is mandatory. See Glob. Seafood Inc. v. Bantry Bay Mussels Ltd., 659 F.3d 221,

226 (2d Cir. 2011); accord Zeppelin Sys. USA, Inc. v. Pyrolyx USA Indiana, LLC, No. 19 Civ.

11222, 2020 WL 1082774, at *3 (S.D.N.Y. Mar. 5, 2020); Allianz Glob. Corp. & Specialty v.

Chiswick Bridge, No. 13 Civ. 7559, 2014 WL 4674644, at *4 (S.D.N.Y. Sept. 19, 2014); Baosteel

Am., Inc. v. M/V OCEAN LORD, 257 F. Supp. 2d 687, 690 (S.D.N.Y. 2003). Consequently, the

forum selection clause plainly mandates resolution of the Contract Claims in Toronto.

       Plaintiff responds that the forum selection clause is “a choice of law provision specifying

Canadian law,” or at most a forum selection clause regarding claims brought under Toronto

municipal law. Plaintiff asserts that “[a]ll disputes arising out of or in connection with this

Agreement shall be referred to and finally resolved under the laws of Ontario and in Toronto,

Ontario,” means only “that the laws of Ontario shall apply, and specifically the laws of Ontario’s

biggest city, Toronto.” In support of this interpretation, Plaintiff posits that the clause mandates a

Toronto forum only for disputes arising under Toronto’s civil code, such as “a dispute suited for

small-claims court.” These arguments are unpersuasive. First, interpreting the clause to govern

only the applicable law would render the immediately-preceding sentence -- “[t]his Agreement is

governed by the laws of the Province of Ontario, Canada” -- wholly superfluous. Second,

Plaintiff’s interpretation ignores the words “and in” before “Ontario, Canada,” which suggests

that the earlier phrase “[a]ll disputes . . . shall be referred to and finally resolved” modifies two

clauses: (1) “under the laws of Ontario,” as well as (2) “and in Toronto, Ontario.” The plain and

more natural meaning of the clause is that all disputes shall be resolved (1) under the laws of

Ontario and (2) in Toronto. Third, Plaintiff does not explain how, nor does it appear plausible

that any claims arising under the Agreement would be appropriate in Toronto small claims court.

The Toronto municipal code that Plaintiff cites references items of municipal significance (e.g.,

                                                   6
civil counsel procedures, theaters, fire services, parking), but does not contain any body of

substantive contract law.

        Plaintiff also cites several cases for the proposition that the forum selection clause does

not mandate that suits be brought in Toronto, but only that they may be brought there. Plaintiff’s

cases are inapposite because they address permissive forum selection clauses, in which the

parties agree that jurisdiction may lie in the selected forum, but do not deny the plaintiff the

choice of another forum. See, e.g., Weiss v. La Suisse, 69 F. Supp. 2d 449, 454 (S.D.N.Y. 1999)

(finding permissive clause stating that the parties “have the right to take any dispute between

themselves and ‘La Suisse’ either before the judge of the competent court of their domicile in

Switzerland or in front of the civil court in Lausanne” (emphasis added)); John Boutari & Son,

Wines & Spirits, S.A. v. Attiki Importers & Distributors Inc., 22 F.3d 51, 52 (2d Cir. 1994)

(finding permissive a clause reading “[a]ny dispute arising between the parties hereunder shall

come within the jurisdiction of the competent Greek Courts, specifically of the Thessaloniki

Courts” (emphasis added)). Here, by contrast, the forum selection clause couples the term

“shall” with the clause “in Toronto, Ontario.” It plainly directs that disputes be resolved in that

forum. Plaintiff acknowledges that, had the clause “stated ‘all disputes shall be resolved in

Toronto,’ that might have been a mandatory forum clause.” That is exactly what the Agreement

does.

        Finally, Plaintiff argues that the Agreement is ambiguous and therefore must be construed

against Defendant. That argument fails because the forum selection clause unambiguously

specifies that contractual disputes must be resolved in Toronto.




                                                  7
    B. Whether the Forum Selection Clause Applies to Plaintiff

       The parties dispute whether the forum selection clause is binding on Plaintiff, which is

not a signatory to the Agreement (step three of the Martinez analysis). A threshold issue is

whether this question relates to enforceability or interpretation of the Agreement, and thus

whether the law of this Circuit or Canada applies. When determining whether a non-signatory to

a forum selection clause is bound by it, courts in this Circuit have consistently applied federal

law, even where the agreement contains a choice of law provision specifying the law of a

different jurisdiction. See Magi XXI, Inc. v. Stato della Citta del Vaticano, 714 F.3d 714, 718,

722–23 (2d Cir. 2013) (applying federal law in deciding whether forum selection clause bound

non-signatory, where the agreement contained a choice of law clause specifying Vatican law);

accord Laspata DeCaro Studio Corp. v. Rimowa GmbH, No. 16 Civ. 934, 2017 WL 1906863, at

*6 (S.D.N.Y. May 8, 2017) (applying federal law to find a third-party beneficiary bound by a

forum selection clause, where the agreement’s choice of law clause specified German law).

Accordingly, federal law applies. 1

       Plaintiff is not a signatory to the Agreement, but “the fact a party is a non-signatory to an

agreement is insufficient, standing alone, to preclude enforcement of a forum selection clause.”


1
  Martinez states that a choice of law clause determines the body of law that applies to the
interpretive question of whether a party is “subject to” a forum selection clause under step three
of its test, while also stating that questions of enforceability are decided under federal law. See
740 F.3d at 217. Neither party has explained why principles of Canadian contract interpretation
would decide the question of whether a non-signatory is bound by the Agreement. Defendant
applies the law of this Circuit, while Plaintiff cites a variety of cases relating to assignment of
contractual obligations -- rather than the specific applicability of forum selection clauses -- under
Delaware, New York and Canadian law. Because courts addressing the question of whether a
non-signatory to an agreement is bound by a forum selection clause have treated the question as
one of enforceability and applied federal law, see, e.g., Magi XXI, 714 F.3d at 722, this Opinion
and Order does the same.


                                                  8
Magi XXI, 714 F.3d at 722; see also id. (“[t]he enforceability of forum selection clauses as to

non-signatories need not be limited to successors in interest”); Aguas Lenders Recovery Grp. v.

Suez, S.A., 585 F.3d 696, 701 (2d Cir. 2009). Although the Court of Appeals has not adopted a

test for enforceability, “it is well established in this Circuit that a non-signatory may enforce a

forum selection clause against a signatory where the non-signatory is ‘closely related’ to a

signatory.” Prospect Funding Holdings, LLC v. Vinson, 256 F. Supp. 3d 318, 324 (S.D.N.Y.

2017) (citing Magi XXI, 714 F.3d at 723) (collecting cases); see also Yeda Rsch. & Dev. Co. Ltd.

v. iCAD, Inc., No. 18 Civ. 8083, 2019 WL 4562409, at *6 (S.D.N.Y. Sept. 5, 2019).

       Under the “closely related” standard, the relationship between the non-signatory and the

signatory must be sufficiently close that enforcement of the forum selection clause is “reasonably

foreseeable” to the non-signatory. Prospect Funding, 256 F. Supp. 3d at 325 (citing Magi XXI,

714 F.3d at 723). Courts have repeatedly found non-signatories “closely related to signatories

where their interests are completely derivative of and directly related to, if not predicated upon

the signatory party’s interests or conduct.” KTV Media Int’l, Inc. v. Galaxy Grp., LA LLC, 812 F.

Supp. 2d 377, 386 (S.D.N.Y. 2011) (quotation marks omitted) (collecting cases); accord Laspata,

2017 WL 1906863, at *6 (finding non-signatory cross-claimants bound by a forum selection

clause “because their crossclaims derive entirely from the terms of the agreement”); see also

Aguas, 585 F.3d at 696 (successors in interest are presumptively subject to mandatory forum

selection clauses). Plaintiff’s interests in the Agreement are wholly derivative of and related to

those of IgnitionOne, the signatory party. The Asset Purchase Agreement between Plaintiff and

IgnitionOne’s assignee, Asset Management, specifically noted that Plaintiff “assumes and agrees

to . . . perform, discharge and satisfy” all “rights and future obligations associated [with the

Agreement].” That language plainly encompasses the obligation to litigate disputes arising out

                                                  9
of the Agreement in Toronto, and Plaintiff cannot plausibly claim that enforcement of the choice

of forum clause was not foreseeable. New York v. Nat’l Serv. Indus., Inc., 460 F.3d 201, 209 (2d

Cir. 2006) (holding that a party is subject to liabilities and obligations that it expressly assumes);

accord Guangcheng Chen v. Matsu Fusion Rest. Inc., No. 19 Civ. 11895, 2020 WL 6135764, at

*4 (S.D.N.Y. Oct. 16, 2020). Plaintiff is sufficiently closely related to the Agreement’s original

signatory that Plaintiff is subject to the mandatory forum selection clause.

IV.    CONCLUSION

       For the foregoing reasons, Defendant’s motion to dismiss is GRANTED.

       The Clerk of Court is respectfully directed to close the motion at Docket No. 32.

Dated: April 28, 2021
       New York, New York




                                                  10
